Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT/US20/29038, filed on 04/21/2020 ,now abandoned 16431566 , filed on 06/04/2019.

Claims 1-17 and 19-20 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Rajabi et al. [US 9256733 B2, 2016-02-09].

With respect to claims 1 and 9, the claims limitations of the method and the system configured to provide a preview of a uniform resource locator and to prepare for a request for a resource associated with the uniform resource locator (col. 5, lines 49-56, the application may detect the request that may include a uniform resource locator (URL) of the webpage, a URL of the script, a component of the script matching a specified event, and the specified event. Similar to the above example scenario, the specified event may be recognition of a certain content type of the webpage, such as video, and executing the component of the script to extract video from the webpage), said computing system comprising:
one or more processors, one or more physical storage media that store computer-executable instructions that are executable by the one or more processors (col. 8, lines 32-38, computing device that includes a communication module, a memory, and a processor, where the processor executes a method as described above or comparable ones in conjunction with instructions stored in the memory. Other embodiments may be implemented as a computer readable storage medium with instructions stored thereon for executing a method), to cause the computing system to at least:
detect receipt of a request for a preview of a resource associated with a uniform resource locator based on the uniform resource locator being represented on a client computing system [e.g. initiate a request for content from a website], the preview comprising a visual representation of a portion of content of the resource associated with the uniform resource locator [e.g. visual representation according to a script retrieved] (col. 5, lines 1-12, a user of the smart initiate a request 304 for content from a website by activating a touch control for the request 304. The application may receive the request 304 and retrieve a webpage 308 for rendering within sandbox environment 306. The application may process the webpage according to a script retrieved from a cloud source and load the extracted content 310 to an array. The extracted content may include individual components from the website such as images or other graphics, as well as textual content such as a title. The application may transmit the extracted content to the smart phone 302 and the smart phone may display the extracted content 312.
col. 5, lines 49-56, the application may detect the request that may include a uniform resource locator (URL) of the webpage, a URL of the script, a component of the script matching a specified event, and the specified event. Similar to the above example scenario, the specified event may be recognition of a certain content type of the webpage, such as video, and executing the component of the script to extract video from the webpage); and
in response to the request for the preview, perform the following:
cause a preparatory action to be performed in preparation for a request for the resource which is associated with the uniform resource locator (col. 5, lines 13-15, the application may retrieve the script from the cloud source providing an interface to update the script),
wherein performance of the preparatory action starts before a time when the preview is sent to the client computing system, and wherein the preparatory action includes refreshing data that is associated with the resource and that will subsequently be presented upon selection of the uniform resource locator to enable ready access to the resource (col. 5, lines 15-22, the cloud source may enable authorized external entities to update and refresh scripts. The scripts may be refreshed to optimize extraction to suit dynamic nature of websites. The application may also isolate the client from an update to the script. The application may alter behavior to alternately manage execution of script components unspecified by the request. The application may choose not to execute unspecified components of the script), wherein refreshing the data includes obtaining updated data that is associated with the resource [e.g. update and refresh scripts for optimum webpage extractions] (col. 6, lines 28-38, an application may retrieve content from a webpage through a sandbox. The application may isolate content extraction from the webpage by loading the webpage and injecting scripts into the webpage within the sandbox. The scripts may be provided and managed by cloud resources to update and refresh scripts for optimum webpage extractions. Client devices 511-513 may enable access to applications executed on remote server(s) (e.g. one of servers 514). The server(s) may retrieve or store relevant data from/to data store(s) 519 directly or through database server 518); and
after performance of the preparatory action has started, cause the preview to be sent to the client computing system (col. 5, lines 23-33, the application may render the webpage with an HTML rendering engine. The application may update components of the rendering engine dynamically to provide additional functionality such as support for other website construction languages and technologies. In addition, the application may execute a component of the script matching a specified event subsequent to detecting the specified event on the loaded webpage. An example may 

With respect to claim 2, Rajabi further teaches the request for the preview identifying a user of the client computing system that the preview will be shown to (col. 5, lines 41-48, the sandbox may retrieve a script 410 requested by the client from the cloud source 406. The cloud source may provide interfaces to update 412 and refresh the script 410. An authorized user may update (412) the script 410 through another client device such as an authorized desktop computer 408).

With respect to claim 3, Rajabi further teaches in response to the request for the preview, verify that the user has authorization to view the preview prior to providing the preview (col. 5, lines 41-48, the sandbox may retrieve a script 410 requested by the client from the cloud source 406. The cloud source may provide interfaces to update 412 and refresh the script 410. An authorized user may update (412) the script 410 through another client device such as an authorized desktop computer 408. The cloud source 406 may limit update access to organizational entities or limit update access through other access authorization schemes).

With respect to claim 4, Rajabi further teaches the preparatory action comprising adding the user to a roster of users associated with the resource (col. 5, lines 23-33, the application may render the webpage with an HTML rendering engine. The application may update components of the rendering engine dynamically to provide event subsequent to detecting the specified event on the loaded webpage. An example may include, executing a component of the script calling for extraction of all audio content from the webpage upon detecting audio content within the webpage).

With respect to claim 5, Rajabi further teaches the preparatory action comprising changing access control settings for the user that the preview will be shown to (col. 5, lines 41-48, the sandbox may retrieve a script 410 requested by the client from the cloud source 406. The cloud source may provide interfaces to update 412 and refresh the script 410. An authorized user may update (412) the script 410 through another client device such as an authorized desktop computer 408. The cloud source 406 may limit update access to organizational entities or limit update access through other access authorization schemes).

With respect to claim 6, Rajabi further teaches the preparatory action comprising change to setting of the resource associated with the uniform resource locator (col. 3, lines 52-59, a predefined communication protocol, the client devices 110 may be enabled to communicate with the sandbox environment 106 enabling them to inject a cloud-based script within the sandbox environment 106 in response to a trigger event and retrieve results of the executed script outside the 

With respect to claim 7, Rajabi further teaches the preparatory action comprising creating content that would be presented upon selection of the uniform resource locator (col. 5, lines 49-56, the application may detect the request that may include a uniform resource locator (URL) of the webpage, a URL of the script, a component of the script matching a specified event, and the specified event. Similar to the above example scenario, the specified event may be recognition of a certain content type of the webpage, such as video, and executing the component of the script to extract video from the webpage).

With respect to claim 8, Rajabi further teaches the preparatory action comprising refreshing data that would be presented upon selection of the uniform resource locator (col. 6, lines 28-38, an application may retrieve content from a webpage through a sandbox. The application may isolate content extraction from the webpage by loading the webpage and injecting scripts into the webpage within the sandbox. The scripts may be provided and managed by cloud resources to update and refresh scripts for optimum webpage extractions. Client devices 511-513 may enable access to applications executed on remote server(s) (e.g. one of servers 514). The server(s) may retrieve or store relevant data from/to data store(s) 519 directly or through database server 518).

Regarding claims 10-16; the instant claims recite substantially same limitations as the above rejected claims 2-8 and are therefore rejected under the same prior-art teachings.

With respect to claim 17, Kumar teaches a computing system system configured to conditionally provide a preview of a uniform resource locator, said computing system (col. 5, lines 49-56, the application may detect the request that may include a uniform resource locator (URL) of the webpage, a URL of the script, a component of the script matching a specified event, and the specified event. Similar to the above example scenario, the specified event may be recognition of a certain content type of the webpage, such as video, and executing the component of the script to extract video from the webpage) comprising: one or more processors; and one or more physical storage media that store computer-executable instructions that are, executable by the one or more processors (col. 8, lines 32-38, computing device that includes a communication module, a memory, and a processor, where the processor executes a method as described above or comparable ones in conjunction with instructions stored in the memory. Other embodiments may be implemented as a computer readable storage medium with instructions stored thereon for executing a method), to cause the computing system at least: 
detect receipt of a request for a preview of a resource associated with a uniform resource locator based on the uniform resource locator being represented on a client computing system [e.g. initiate a request for content from a website], the preview comprising a visual representation of a portion of content of the resource associated with the uniform resource locator [e.g. visual  (col. 5, lines 1-12, a user of the smart phone 302 may initiate a request 304 for content from a website by activating a touch control for the request 304. The application may receive the request 304 and retrieve a webpage 308 for rendering within sandbox environment 306. The application may process the webpage according to a script retrieved from a cloud source and load the extracted content 310 to an array. The extracted content may include individual components from the website such as images or other graphics, as well as textual content such as a title. The application may transmit the extracted content to the smart phone 302 and the smart phone may display the extracted content 312.
col. 5, lines 49-56, the application may detect the request that may include a uniform resource locator (URL) of the webpage, a URL of the script, a component of the script matching a specified event, and the specified event. Similar to the above example scenario, the specified event may be recognition of a certain content type of the webpage, such as video, and executing the component of the script to extract video from the webpage), the request for the preview identifying a user of the client computing system that the preview will be shown to (col. 5, lines 41-48, the sandbox may retrieve a script 410 requested by the client from the cloud source 406. The cloud source may provide interfaces to update 412 and refresh the script 410. An authorized user may update (412) the script 410 through another client device such as an authorized desktop computer 408),
in response to the request for the preview, verify that the user has authorization to view the preview prior to sending the preview to the client computing system (col. 5, lines 41-48, the sandbox may retrieve a script 410 The cloud source 406 may limit update access to organizational entities or limit update access through other access authorization schemes); 
in response to the request for the preview, cause a preparatory action to be performed in preparation for a request for the resource, which is associated with the uniform resource locator, wherein performance of the preparatory action starts before a time when the preview is sent to the client computing system (col. 5, lines 13-15, the application may retrieve the script from the cloud source providing an interface to update the script), and wherein the preparatory action includes refreshing data that is associated with the resource and that will subsequently be presented upon selection of the uniform resource locator to enable ready access to the resource (col. 5, lines 15-22, the cloud source may enable authorized external entities to update and refresh scripts. The scripts may be refreshed to optimize extraction to suit dynamic nature of websites. The application may also isolate the client from an update to the script. The application may alter behavior to alternately manage execution of script components unspecified by the request. The application may choose not to execute unspecified components of the script), wherein refreshing the data includes obtaining updated data that is associated with the resource [e.g. update and refresh scripts for optimum webpage extractions] (col. 6, lines 28-38, an application may retrieve content from a webpage through a sandbox. The application may isolate content extraction from the webpage by loading the webpage and injecting scripts into The scripts may be provided and managed by cloud resources to update and refresh scripts for optimum webpage extractions. Client devices 511-513 may enable access to applications executed on remote server(s) (e.g. one of servers 514). The server(s) may retrieve or store relevant data from/to data store(s) 519 directly or through database server 518); and 
if the verification results in a determination that the user is authorized to view the preview, cause the preview to be sent to the client computing system after performance of the preparatory action has started (col. 5, lines 13-23, the application may retrieve the script from the cloud source providing an interface to update the script. The cloud source may enable authorized external entities to update and refresh scripts. The scripts may be refreshed to optimize extraction to suit dynamic nature of websites. The application may also isolate the client from an update to the script. The application may alter behavior to alternately manage execution of script components unspecified by the request. The application may choose not to execute unspecified components of the script).

Regarding claims 19 and 20; the instant claims recite substantially same limitations as the above rejected claims 5 & 6 and are therefore rejected under the same prior-art teachings.


Response to Amendment
In response to the 09/30/2021 office action claims 1, 9 and 17 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-17 and 19-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 12/27/2021 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153

/KRIS E MACKES/Primary Examiner, Art Unit 2153